TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-21-00144-CV


                                The State of Texas, Appellant

                                                v.

  City of Austin, Texas; County of Travis, Texas; Steve Adler, in his Official Capacity as
  Mayor, City of Austin, Texas; Andy Brown, in his Official Capacity as County Judge,
 County of Travis, Texas; and Mark E. Escott, in his Official Capacity as Interim Medical
  Director and Health Authority for the City of Austin and County of Travis, Appellees


              FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
  NO. D-1-GN-21-001046, THE HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                           MEMORANDUM OPINION


              The parties have filed an agreed motion to dismiss this appeal. We grant the

motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(2)(A).



                                           __________________________________________
                                           Thomas J. Baker, Justice

Chief Justice Byrne, Justices Baker and Smith

Dismissed on Agreed Motion

Filed: June 11, 2021